DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This communication is in response to Application filed on October 16, 2020. Claims 1-30 are pending. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/18/2020 and 2/17/2021 are being considered by the examiner.

Claim Objections
Claim 16 is objected to because of the following informalities:  the limitation ‘availability the second…’ in line 8 of the claim should read ‘availability of the second..’.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 14 and 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 14 recites a method comprising obtaining a universal data scaffold defining a plurality of data structures and a plurality of data relationships among the plurality of data structures.., obtaining data associated with a user, structuring the data associated with the user into a format compatible with the universal data scaffold, obtaining a plurality of bundles, wherein each bundle comprises two or more data structures in the plurality of data structures, obtaining a table of contents data structure indicating a mapping between a plurality of unique identifiers associated with the plurality of bundles and a plurality of contents included in the plurality of bundles, wherein a unique ID in the plurality of unique IDS corresponds to a bundle in the plurality of bundles, receiving a query from the user, finding content in the plurality of contents providing an answer to the query and the unique ID of the bundle including the content and sending a request including the unique ID of the bundle to the server.  

The obtaining and structuring limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting ‘a user device’ and ‘server’, nothing in the claim elements preclude the steps from practically being performed in the mind. For example, but for the ‘by the user device’ language, obtaining the universal data scaffold structure in the context of this claim encompasses the user manually drawing a data structure with relationships representing the universal data scaffold on paper from merely thinking about it. Similarly, the limitations of 
This judicial exception is not integrated into a practical application. In particular, the claim recites using a user device to receive a query from the user, find a content in the plurality of contents providing an answer to the query and the unique ID of the bundle including the content, and sending a request including the unique ID of the bundle to the server. The user device is recited at a high-level of generality (i.e., as a generic computer performing a generic computer functions of receiving queries, finding content providing an answer to the query and sending requests) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a user device to receive a query from the user, find a content in the plurality of contents providing an answer to the query and the unique ID of the bundle including the content, and sending a request including the unique ID of the bundle to the server, amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
Furthermore, claim 18 recites additional elements of finding, by the user device, a closest match between the query and the plurality of contents associated with the table of contents data structure; and providing the content in the plurality of contents having the closest match with the query. However, these steps also amount to no more than mere instructions to apply the exception using a generic computer component and are also insignificant extra-solution activity similar to the CyberSource example cited 

	
Allowable Subject Matter
Claims 1-13 and 22-30 are allowed.
The following is an examiner’s statement of reasons for allowance:
	Referring to claim 1, the primary reason for the allowance of the claim, in this instance, is the recitation that each bundle in the plurality of bundles created by the server comprises two or more data structures in the plurality of data structures defined by the universal data scaffold; sending, by the server, the table of contents data structure to the user device; and providing the bundle associated with the unique ID to the user device, without disclosing the query and the answer to the server, in combination with all claimed limitations, which are not taught by the prior art. 

	Referring to claim 7, the primary reason for the allowance of the claim, in this instance, is the recitation that each bundle in the plurality of bundles created by the server comprises two or more data structures in the plurality of data structures defined by the universal data scaffold; and enabling a user device to obtain, from a server, an answer to a query, without disclosing the query and the answer to the server, by sending the table of contents data structure to the user device, in combination with all claimed limitations, which are not taught by the prior art.

primary reason for the allowance of the claim, in this instance, is that the user device obtains from the server, a table of contents data structure indicating a mapping between a plurality of unique identifiers (IDs) associated with the plurality of bundles and plurality of contents included in the plurality of bundles; and preventing the server from obtaining the query and an answer to the query by requesting the unique ID associated with the bundle including the content, without disclosing the query and the answer to the server, in combination with all claimed limitations, which are not taught by the prior art.

	The closest prior art Merritt (US 10,467,201) discloses creating, by a server, a universal data scaffold defining a plurality of data structures and a plurality of relationships among the plurality of data structures, wherein the universal data scaffold represents information in a structured way, and wherein a data structure in the plurality of data structures includes a portion of the information [wherein relationships between two or more nominally unrelated data sources (data sets) comprising records are analyzed and grouped by key, after the datasets are converted to a common format and undergo schema normalization, Fig 3B, 4 and specification]. However, Merritt does not disclose the feature of creating bundles by the server that comprise two or more data structures in the plurality of data structures defined by the universal data scaffold, as claimed. Merritt also does not teach the use of the bundles and the table of contents data structure in providing the bundle associated with the unique ID to the user device, without disclosing the query and the answer to the server, as claimed. 

wherein identity provider system 360 issues data bundles of desired identity attributes to user system 320, para 100; each data bundle identifies one or more user identity attributes that a user wishes to link to payment instruments, para 117, Fig 5, element 510; Fig 3]; creating, by the server, a unique identifier (ID) for each bundle in the plurality of bundles [unique identifier associated with a payment instrument association with the user with which the user wants to correlate the identity attributes, para 89, 117]; creating, by the server, a table of contents data structure indicating the unique ID of a bundle in the plurality of bundles and the portion of the information contained in the two or more data structures included in the bundle [a data record is generated that links the payment instructions identifiers with the data bundles, para 120, Fig 5, element 525]; providing, by the server, the answer to the query from the user device by receiving an indication of the unique ID of the bundle; providing the bundle associated with the unique ID to the user device, wherein the answer to the query is contained within the portion of the information contained in the bundle [wherein the data record is provided such that if the identify management system 350 is queried using a payment instrument identifier, a response signal associated with the correlated data bundle is generated, para 120, Fig 5, element 525, para 94]. However, Barinov does not teach that the data bundles are associated with a plurality of data structures defined by a universal data scaffold, as claimed. Furthermore, Barinov does not teach specifically a server sending the generated data record to a user device, nor does it 
	The closest prior art Newman (US 2018/0247078) discloses a server that anonymizes data and receives queries for documents from client devices as well as outputting the results of the queries to the client devices in accord with filters [Abstract], however the anonymizing of the data by the server is performed according to lexical elements in the data [para 66] and is not performed through the use of bundles of two or more data structures and to provide the bundle associated with a unique ID to a user device, without disclosing the query and the answer to the server, as claimed. 
	It is for these reasons that the aforenoted claims define over the prior art. 
	
	All claims depending from the aforenoted claims are also allowed by virtue of their dependencies. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Claims 14-21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 USC 101 and claim objections, set forth in this Office action.

Referring to claim 14, the primary reason for the indication of allowable subject matter, in this instance, is the recitation that each bundle in the plurality of bundles obtained from the server comprises two or more data structures in the plurality of data structures defined by the universal data scaffold; and obtaining by the user device from the server, the table of contents data structure to the user device, in combination with all claimed limitations, which are not taught by the prior art. 

	The closest prior art Merritt (US 10,467,201) discloses obtaining, by a user device from a server, a universal data scaffold defining a plurality of data structures and a plurality of relationships among the plurality of data structures, wherein the universal data scaffold represents information in a structured way; structuring, by the user device, the data associated with the user into a format compatible with the universal data scaffold [wherein relationships between two or more nominally unrelated data sources (data sets) comprising records are analyzed and grouped by key, after the datasets are converted to a common format and undergo schema normalization, Fig 3B, 4 and specification]. However, Merritt does not disclose the feature of obtaining bundles from the server that comprise two or more data structures in the plurality of data structures defined by the universal data scaffold, as claimed. Merritt also does not teach the use of the bundles and the table of contents data structure in providing the bundle associated with the unique ID to the user device, as claimed. 

user identity attributes, para 117]; obtaining, by the user device from the server, a plurality of bundles, wherein each bundle in the plurality of bundles comprises two or more data structures [wherein identity provider system 360 issues data bundles of desired identity attributes to user system 320, para 100; each data bundle identifies one or more user identity attributes that a user wishes to link to payment instruments, para 117, Fig 5, element 510; Fig 3]; obtaining a table of contents data structure indicating a mapping between a plurality of unique identifiers (IDs) associated with the plurality of bundles and a plurality of contents included in the plurality of bundles [a data record is generated that links the payment instructions identifiers with the data bundles, para 120, Fig 5, element 525], wherein a unique ID in the plurality of unique IDs corresponds to a bundle in the plurality of bundles [unique identifier associated with a payment instrument association with the user with which the user wants to correlate the identity attributes, para 89, 117]; receiving, by the user device, a query from the user; finding, by the user device, a content in the plurality of contents providing an answer to the query and the unique ID of the bundle including the content; and sending, by the user device, a request including the unique ID of the bundle to the server [wherein the data record is provided such that if the identify management system 350 is queried using a payment instrument identifier, a response signal associated with the correlated data bundle is generated, para 120, Fig 5, element 525, para 94].
However, Barinov does not teach that the data bundles are associated with a plurality of data structures defined by a universal data scaffold, as claimed. 
	It is for these reasons that the aforenoted claim defines over the prior art. 
	All claims depending from the aforenoted claims are also allowable by virtue of their dependencies. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Evans et al (US 2012/0221505) directed to recommendations of content through the use of bundling of relevant channels of content which are filtered, ranked and provided to users in response to queries;
Cohen (US 2006/0045270) directed to concealing data by fragmenting data and scrambling data according to a map.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHERYL M SHECHTMAN whose telephone number is (571)272-4018.  The examiner can normally be reached on Mon-Fri: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHERYL M SHECHTMANPatent Examiner
Art Unit 2167                                                                                                                                                                                                        

/C.M.S/

/ROBERT W BEAUSOLIEL JR/Supervisory Patent Examiner, Art Unit 2167